United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3059
                        ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                 Douglas A. Packett, also known as Peckerwood

                                    Defendant - Appellant
                                  ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                             Submitted: April 16, 2020
                               Filed: May 12, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       On September 16, 2004, Douglas Packett was sentenced to a term of 262
months’ imprisonment for conspiracy to distribute controlled substances in violation
of 21 U.S.C. §§ 841 and 846, and a consecutive term of 60 months for possession of
a firearm in furtherance of a drug trafficking offense in violation of 18 U.S.C. §
924(c). His sentence for drug trafficking was later reduced, pursuant to a Fed. R.
Crim. P. 35 motion, to 101 months’ imprisonment. When Packett was released to
supervision, he struggled with chemical dependency issues. Packett’s difficulties
culminated in an arrest and felony convictions in state court for theft by receiving
stolen property, operating a motor vehicle to avoid arrest, and criminal mischief.
These offenses resulted in a cumulative sentence of 100 to 132 months’
imprisonment.

       The government sought revocation of Packett’s federal supervised release.
Packett admitted to violating his supervised release condition that required him not
to commit a crime. The district court1 concluded that the most serious violation was
a Grade B violation and that Packett was in criminal history category VI, which
resulted in an advisory guideline range of 21 to 27 months. While the government
recommended an above-the-guideline range consecutive sentence of 36 months,
Packett urged the court to sentence within the guideline range and that the sentence
run concurrently with his new cumulative state sentences. Packett appeals the court’s
imposition of a 27-month consecutive term of imprisonment, claiming that his
revocation sentence is substantively unreasonable because it runs consecutive to his
state sentence.

       We review the substantive reasonableness of a revocation sentence under an
abuse of discretion standard. United States v. Miller, 557 F.3d 919, 922 (8th Cir.
2009). A within-guideline range revocation sentence is presumed reasonable on
appeal. United States v. Wilkins, 909 F.3d 915, 917–18 (8th Cir. 2018). The district
court has discretion to determine whether to run a revocation sentence concurrently
or consecutively to a sentence for the underlying criminal activity. United States v.
Valure, 835 F.3d 789, 790–91 (8th Cir. 2016); see also U.S.S.G. § 7B1.3(f).



      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.

                                         -2-
       The record reflects that the district court considered the relevant 18 U.S.C. §
3553(a) factors, as required by § 3583(e), when it determined Packett’s sentence.
Despite Packett’s argument that his state sentences sufficiently address the § 3553(a)
factors, the discretion to determine an appropriate revocation sentence rests with the
district court. Consistent with that discretionary authority and the policy statement
set forth in § 7B1.3(f), the district court did not abuse its discretion by running the
revocation sentence consecutive to Packett’s state sentence. We affirm.
                         ______________________________




                                         -3-